Title: To George Washington from Richard Peters, 1 May 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War office May 1. 1781
                        
                        There has been for some time past an Uneasiness among the Officers of Cavalry entitled to the Rank of Major
                            if that Corps is on the same Footing with the Infantry with respect to Promotion & Number of Officers in the
                            Construction of the 2d Section of the Resolve of the 3d of October 1780. The Point is whether the Words "with the same Number of commissioned Officers as at present" refers to the
                            Troop or the Regiment. The same Dispute will now arise in the Artillery as the Clause respecting that Corps is conceived
                            in similar Terms. We are of Opinion that the Words refer to the Troop & that the Corps of Cavalry &
                            Artillery should be on the same Footing as the Infantry as to the Number of Field Officers & of
                            Course that a Regiment having only a Lieut. Col. Comt should have two Majors. But
                            we did not choose to repeat the Matter to Congress without asking your Excellency whether you knew of any Reasons to the
                            contrary especially as some Members of Congress who were concerned in forming the Resolve put a Construction upon it
                            different from our opinion. We have the Honour to be with great Respect & Esteem your very obedt serts 
                        
                            Richard Peters
                            By order
                        
                    